United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0487
Issued: September 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2018 appellant filed a timely appeal from a July 18, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has established more than three percent permanent
impairment of his left upper extremity, for which he has previously received schedule award
compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 22, 2015 appellant, then a 38-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that, on September 15, 2015, he injured his ring finger on his left hand
while in the performance of duty. He did not stop work. OWCP accepted the claim for left finger
acute boutonniere injury.
On September 29, 2016 appellant filed a schedule award claim (Form CA-7).
In a report dated September 2, 2016, Dr. Kevin R. Krafft, a Board-certified physiatrist and
sports medicine physician, provided an impairment rating using the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 He
detailed appellant’s medical history and reported the findings of his examination, noting that
appellant had residual decreased range of motion in his left ring finger. Dr. Krafft opined that
based on appellant’s decreased range of motion he had four percent hand or left upper extremity
permanent impairment or two percent whole person impairment using the sixth edition of the
A.M.A., Guides.
OWCP referred Dr. Krafft’s September 6, 2016 report and the case record to an OWCP
district medical adviser (DMA), and requested that he provide an opinion regarding appellant’s
left ring finger permanent impairment under the sixth edition of the A.M.A., Guides.
In an October 11, 2016 report, the DMA reviewed the medical evidence of record including
Dr. Krafft’s impairment rating. He found Dr. Krafft’s report insufficient to support appellant’s
claim as no documentation regarding range of motion was detailed. The DMA recommended that
OWCP obtain a supplemental report from Dr. Krafft detailing impairment findings using Table 1531 of the A.M.A., Guides.
In a January 3, 2017 addendum, Dr. Krafft related that appellant had four percent hand or
left upper extremity permanent impairment or two percent permanent impairment of the whole
person. Using Table 15-31 to evaluate permanent impairment due to restricted range of motion
(ROM) of the fingers, he found that appellant had 12 percent permanent impairment of his left ring
finger due to 55 degrees of flexion of the distal interphalangeal (DIP) joint and -20 degrees of
extension of the DIP joint. Dr. Krafft found 28 percent permanent impairment of the left ring
finger due to 85 degrees of flexion of the proximal interphalangeal joint (PIP) and -19 degrees
extension of the PIP joint. He also found four percent permanent impairment of the left ring finger
due to 15 degrees extension of the metacarpophalangeal (MCP) joint and 90 degrees flexion of the
MCP joint. Dr. Krafft combined these values and concluded that appellant had 40 percent
permanent impairment of his left ring finger, which equaled 4 percent permanent impairment of
his left upper extremity or 2 percent whole person permanent impairment.
In a February 9, 2017 report, the DMA reviewed Dr. Krafft’s September 2, 2016 report and
January 3, 2017 addendum and concluded that appellant had three percent left upper extremity
permanent impairment. He advised that Dr. Krafft incorrectly assigned 14 percent for 85 degrees
of flexion for the left ring finger PIP joint. Thus, the DMA found a total combined value of 33
2

A.M.A., Guides (6th ed. 2009).

2

percent, which equaled 3 percent left upper extremity permanent impairment. He determined the
date of maximum medical improvement to be September 2, 2016, the date of Dr. Krafft’s
examination.
By decision dated February 14, 2017, OWCP granted appellant a schedule award for three
percent permanent impairment of his left upper extremity. The award ran for 9.36 weeks, covering
the period September 2 to November 6, 2016. OWCP based this award on the DMA’s
February 10, 2017 impairment rating.
In a form dated and postmarked February 28, 2017, appellant requested a review of the
written record by an OWCP hearing representative.
On February 23, 2017 Dr. Krafft noted his disagreement with the DMA’s rounding down
for the 85 degrees left ring finger PIP flexion. He noted that 85 degrees is midpoint between the
tables for 80 degrees and 90 degrees. Thus, half of 21 percent + 6 percent = 13.5 percent, which
he rounded up to 14 percent.
In a statement dated February 28, 2017, appellant argued that Dr. Krafft correctly
calculated his impairment rating. He noted that the DMA rounded down for his PIP flexion of 85
degrees as there is no value set for 85 degrees in the table. Dr. Krafft informed him that his finding
of 14 percent for PIP flexion resulted from him extrapolating between the table for 50 to 80 degrees
and 90 degrees.
By decision dated July 18, 2017, an OWCP hearing representative affirmed the
February 14, 2017 schedule award determination. She found the DMA’s report constituted the
weight of the medical opinion evidence as he provided rationale for his impairment rating.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.3 FECA, however,
does not specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 As of May 1, 2009, schedule awards are determined in accordance
with the sixth edition of the A.M.A., Guides (2009).5
The sixth edition requires identifying the impairment Class of Diagnosis (CDX) condition,
which is then adjusted by grade modifiers based on Functional History (GMFH), Physical
3

5 U.S.C. § 8107(c)

4

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017).

3

Examination (GMPE), and Clinical Studies (GMCS).6 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.7 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.8 Adjustments for functional history may be made if the evaluator determines
that the resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable.9
OWCP issued FECA Bulletin No. 17-06 to explain the use of the diagnosis-based
impairment (DBI) methodology versus the ROM methodology basis for rating of upper extremity
impairments.10 Regarding the application of ROM or DBI impairment methodologies in rating
permanent impairment of the upper extremities, FECA Bulletin No. 17-06 provides in pertinent
part:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)11
The Bulletin further advises:
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence

6

A.M.A., Guides 401-19.

7

Id. at 461.

8

Id. at 473.

9

Id. at 474.

10

FECA Bulletin No. 17-06 (issued May 8, 2017).

11

Id.

4

necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available evidence.
“Upon receipt of such a report, and if the impairment evaluation was provided from
the claimant’s physician, the CE should write to the claimant advising of the
medical evidence necessary to complete the impairment assessment and provide 30
days for submission. Any evidence received in response should then be routed back
to the DMA for a final determination. Should no evidence be received within 30
days of the date of the CE’s letter, the CE should proceed with a referral for a second
opinion medical evaluation to obtain the medical evidence necessary to complete
the rating. After receipt of the second opinion physician’s evaluation, the CE
should route that report to the DMA for a final determination.”12
ANALYSIS
The Board finds that this case is not in posture for decision.
As noted above, FECA Bulletin No. 17-06 provides that, if the rating physician provided
an assessment using the ROM method and the A.M.A., Guides allows for use of ROM for the
diagnosis in question, the DMA should independently calculate impairment using both the ROM
and DBI methods and identify the higher rating for the CE.13
The Board therefore finds that this case requires further development of the medical
evidence. Since Dr. Krafft provided a rating based upon appellant’s loss of ROM of the left ring
digit, which is allowed (by asterisk) pursuant to Table 15-2 of the A.M.A., Guides, the DMA
should have independently calculated appellant’s impairment using both the ROM and DBI
methods and identified the higher rating for the claims examiner. If the medical evidence of record
was not sufficient for the DMA to render a rating using the ROM or DBI method, he should advise
as to the medical evidence necessary to complete the rating.14
This case will therefore be remanded for application of the new OWCP procedures found
in FECA Bulletin No. 17-06. After such further development of the medical evidence as necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision

12

Id.

13

Supra note 10; A.G., Docket No. 18-0329 (issued July 26, 2018).

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated July 18, 2017 is set aside and the case is remanded for further proceedings
consistent with the above opinion.
Issued: September 7, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

